Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page1of9

Fill in this information to identify your case:

United States Bankruptcy Court for the:

District of

 

Case number (if known):

= 13008

Chapter you are filing under:
O Chapter 7

Q Chapter 11

QO Chapter 12

Q Chapter 13

 

C2 Check if this is an
amended filing

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 7 to refer to a debtor filin
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example,
the answer would be yes if either debtor owns a car. When information is needed
Debtor 2 to distinguish between them. In joint cases,
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together,
information. If more space is needed, attach a separate sheet to this form. On the t

(if known). Answer every question.

12/17

g alone. A married couple may file a bankruptcy case together—called a
if a form asks, “Do you own a car,”
about the spouses separately, the form uses Debtor 1 and
one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

both are equally responsible for supplying correct
op of any additional pages, write your name and case number

 

ew
Identify Yourself BO fe
aod, eh wc “ % 4
ane x 1't
About Debtor 1: About Debtor 2 (Spouse-fnly in 4 Joint =
“79 OF _
4. Your full name 2E am Cc)
Write the name that is on your oR Ure tl i i
government-issued picture - - nt cy
identification (for example, First name First name =O
ve wo
your driver's license or e oO ve
passport). Middie,name . Middle name “5 BS
Bring your picture
identification to your meeting Last hame Last name

with the trustee.

 

 

 

Suffix (Sr., Je., ti, MN)

Suffix (Sr., Jr., I, II)

 

2. All other names you

M/A

 

 

 

 

 

 

 

 

(ITIN)

have used in the last 8 First rigine First name
years
Include your married or Middle name Middie name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of 3 A /
your Social Security XXX HK sed 4 J WO Om
number or federal OR OR
individual Taxpayer 9
Identification number XX XX —— 9xx - x -

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 2of9

Debtor 1

 

Case number (i known),

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

XM! have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EN”

Business name

EIN

EIN

 

5. Where you live

 

If Debtor 2 lives at a different address:

 

Number Street

 

City State ~ ZIP Code

jo

Cou

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

N/A

 

 

City State ZIP Code

County

If Debtor 2’s maiting address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number treet Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
| Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

O) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

Step ticnefesi em

 

 

(CD Over the tast 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C2) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 3of9

 

 

Debtor 1 . Case number (i known)
First Name Middle Name Name
ee the Court About Your Bankruptcy Case
é The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
: Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under CQ) Chapter 7

QO Chapter 11
OQ) Chapter 12

A Chapter 13

é How you will pay the fee yu will pay the entire fee when | file my petition. Please check with the clerk's office in your

, local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

0 C) J need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for Ano
bankruptcy within the
last 8 years? QO) yes. district When Case number
MM/ OD /YYYY
District When Case number
MM/ 0D /YYYY
District : When Case number
MM / DD /YYYY
10. Are any bankruptcy Jano
cases pending or being
filed by a spouse who is Q Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD / YYYY
41. Do you rent your & No. Go toline 12.
residence? Yes. Has your landlord obtained an eviction judgment against you?

C) No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 4of9

Debtor 1 '
Middle Name Name

EERE reer About Any Businesses You Own as a Sole Proprietor

Case number (i known),

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Povo. Go to Part 4.

(J Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code
Check the appropriate box to describe your business:

CQ) Health Care Business (as defined in 11 U.S.C. § 101(27A))

QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

QC) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

& Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Yano. | am not filing under Chapter 11.

QI No. 1am filing under Chapter 11, but ! am NOT a small business debtor according to the definition in
the Bankruptcy Code.

) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

fear a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

BM no

OQ) Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page5of9

~~
Debtor 1 borr 1s
First Name Middle Name Name”

| part 5: EI Your Efforts to Receive a Briefing About Credit Counseling

 

Case number (i known),

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

TA receives a briefing from an approved credit

ounseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oy certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OC) tam not required to receive a briefing about
credit counseling because of:

OQ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QC) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

O) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and t received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do nat do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

2 Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 6of9

Debtor 1 é Case number (i mown)

irst Name Middie Name Name

| Part 6: | Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
xX Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
O) Yes. Go to line 17.

16. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

Gre you filing under
Chapter 7?

Do you estimate that after O) Yes. fam filing under Chapter 7. Do you estimate that after any exempt property is excluded and

Hno. | am not filing under Chapter 7. Go to line 18.

any exempt property is - administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Q) No

administrative expenses

are paid that funds will be C1 Yes

available for distribution
to unsecured creditors?

18. How many creditors do

1-49

CQ) 1,000-5,000

() 25,001-50,000

 

you estimate that you C) 50-99 (3 5,001-10,000 C) 50,001-100,000
owe? Q) 100-199 CQ) 10,001-25,000 C) More than 100,000
C} 200-999
Grow much do you ] $0-$50,000 C) $1,000,001-$10 million C3 $500,000,001-$1 bittion

estimate your assets to
be worth?

4 How much do you
estimate your liabilities
to be?

C3 $50,001-$100,000
(Q) $100,001-$500,000
(2 $500,001-$1 million

1 s0-850,000

CT $50,001-$100,000
Q $100,001-$500,000
C2 $500,001-$1 million

OC) $10,000,001-$50 million
() $50,000,001-$100 million
() $100,000,001-$500 million

C) $1,000,001-$10 million

C) $10,000,001-$50 million
C) $50,000,001-$100 million
QD) $100,000,001-$500 million

() $1,000,000,001-$10 billion
CY $10,000,000,001-$50 billion
(2 More than $50 billion

( $500,000,004-$1 billion

C3 $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
CQ) More than $50 billion

 

Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
. For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attorney to heip me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

  
 
 
 

 

x

Signature of Debtor 2

 

  

- Signature of tor 1

Executed on Z Me fi V7
/ ob /

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Executedon
MM / DD /YYYY

Official Form 101
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 7 of 9

Debtor 1 Case number (i known),

 

 

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
- by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page.
4 Date
~ Signature of Attomey for Debtor MM / DD /YYYY

Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-12008-BLS Doci1-1 Filed 09/10/19 Page 8of9

Debtor 4

e Middle Name

f Case number (# mown),
LastName

 

For you if you are filing this
’ bankruptcy without an
attorney

If you are represented by
: an attorney, you do not
_ need to file this page.

Official Form 101

 

Email address LLY [| : WEA pe stan

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. {f that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C) No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Qi No

Yes

No

C) Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

x you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

Signature of Debtor 2
Date 7 LOD) G Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
g a) .
Cell phone C2 Ho?) Cell phone

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

ey, joniey Lor Doc 1P/, WP po Page 9 of 9
Lau pf SPINE IO Wud Ap lantic.
Creek View Ri, Sette! BOF

 

Himark A, LE [97/ 3202 73 FCO
Naw
Specialy Loan Seu lo 4 LLC.
PO Box 626005
Litter £0 Kb3
/§(0 WE LOF
Pay ay weap

Bring ys
Yck G
<p CNH ate be
